DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an emulated circuit, including a reference load, receiving an emulated signal, and generating an emulation signal according to said reference load and said emulated signal" in lines 2-4.  There is insufficient antecedent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0282991 A1 to Wu.
As to claim 1, Wu discloses a touch circuit, comprising: an emulation circuit, including a reference load, receiving an emulated signal, and generating an emulation signal according to said reference load and said emulated signal (Fig. 1-3, paragraphs 0032-0037, where emulation circuit (150) includes a reference load (Rref_in) and the emulation circuit (150) receives emulated signal (Sd) and generates an emulation signal (Sref) based on the reference load (Rref_in) and emulated signal (Sd)); and a detection circuit, receiving a detection signal and said emulation signal from respective transmission paths (Fig. 1-3, paragraphs 0026-0037, where the detection circuit 
As to claim 2, Wu discloses the touch circuit, wherein said emulation circuit includes a transmission device, coupled to said reference load, transmitting said signal to said reference load, and said reference load corresponding to a touch-panel load (Fig. 1-3, paragraphs 0030-0039, where drive circuits (11) transmits a signal to the reference load (Rref_in)).
As to claim 3, Wu discloses the touch circuit, wherein a touch sensing region includes a plurality of driving electrodes and a plurality of sensing electrodes; and an equivalent load formed by coupling between one of said plurality of driving electrodes and one of said plurality of sensing electrodes is said touch-panel load (Fig. 1-3, paragraphs 0023-0026, where electrodes (131) are driving and sensing electrodes and coupling of the electrodes (131) determines the touch locations).
As to claim 4, Wu discloses the touch circuit, wherein a touch sensing region includes a plurality of driving electrodes and a plurality of sensing electrodes; and an equivalent load formed by one of said plurality of driving electrodes or one of said plurality of sensing electrodes is said touch-panel load (Fig. 1-3, paragraphs 0023-0026, 
As to claim 5, Wu discloses the touch circuit, wherein a touch sensing region includes a plurality of driving electrodes and a plurality of sensing electrodes; and an equivalent load formed by said plurality of driving electrodes and said plurality of sensing electrodes is said touch-panel load (Fig. 1-3, paragraphs 0023-0026, where electrodes (131) are driving and sensing electrodes and coupling of the electrodes (131) determines the touch locations).
As to claim 10, Wu discloses the touch circuit, wherein said detection circuit includes an operational circuit, coupled to a touch panel through an impedance device, couple to said emulation circuit for receiving said emulation signal, and generating an operational signal according to said detection signal and said emulation signal (Fig. 1-3, paragraphs 0026-0037, where subtraction unit (152) is the operational circuit it receives the detection signal from touch panel (13) and emulation signal from emulation circuit (150)).
As to claim 11, Wu discloses the touch circuit, wherein said detection circuit includes an amplification circuit, coupled to said operational circuit for receiving said operational signal, coupled to a reference signal, and generating an amplification signal according to said operational signal and said reference signal (Fig. 1-3, paragraphs 0026-0037, where gain circuit (153) is the amplification circuit and it is coupled to the subtraction circuit (152)).
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, on pages 6-12, lines 7-5, Wu fails to disclose, “an emulation circuit, including a reference load, receiving an emulated signal, and generating an emulation signal according to said reference load and said emulated signal; and a detection circuit, receiving a detection signal and said emulation signal from respective transmission paths”.  Examiner disagrees as Wu discloses, “an emulation circuit, including a reference load, receiving an emulated signal, and generating an emulation signal according to said reference load and said emulated signal” (Fig. 1-3, paragraphs 0032-0037, where emulation circuit (150) includes a reference load (Rref_in) and the emulation circuit (150) receives emulated signal (Sd) and generates an emulation signal (Sref) based on the reference load (Rref_in) and emulated signal (Sd)) and “a detection circuit, receiving a detection signal and said emulation signal from respective transmission paths” (Fig. 1-3, paragraphs 0026-0037, where the detection circuit includes subtraction circuit (152), gain circuit (153), anti-aliasing filter (154) and digital back end (16), and subtraction circuit (152) receives the detection signal from touch panel (13) via amplifying circuit (15A) and emulation signal (Sref) from emulation circuit (150)).
Applicant argues, on page 12, lines 6-8, since claims 2-11 are dependent on claim 1, they are in condition for allowance.  Examiner disagrees for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627